293 S.E.2d 630 (1982)
Robert T. CARPENTER
v.
George H. COOKE, Administrator CTA of the Estate of Juan C. Cooke, Deceased.
Edith Ann CARPENTER
v.
George H. COOKE, Administrator CTA of the Estate of Juan C. Cooke, Deceased.
No. 8114SC1036.
Court of Appeals of North Carolina.
July 20, 1982.
*631 Richard N. Weintraub, Durham, for plaintiffs-appellants.
Roger S. Upchurch, Durham, for defendant-appellee.
ROBERT M. MARTIN, Judge.
The determinative issue on appeal is whether the trial court properly dismissed plaintiffs' action for failure to comply with its order to compel discovery. We uphold the decision of the trial court.
Rule 37, N.C. Rules of Civ.Proc., provides for sanctions for failure to make discovery. Rule 37(a)(3) states that "[f]or the purposes of this subdivision an evasive or incomplete answer is to be treated as a failure to answer." Rule 37(b) provides as follows:
(b) Failure to comply with order.
(1)* * *
(2) Sanctions by Court in Which Action is Pending.If a party ... fails to obey an order to provide or permit discovery, including an order made under section (a) of this rule or Rule 35, a judge of the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:
A. * * *
B. * * *
C. An order ... dismissing the action or proceeding or any part thereof,....;
(c) * * *
(d) ... If a party ... fails ... to serve answers or objections to interrogatories submitted under Rule 33 after proper service of the interrogatories, ... the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under subdivisions a, b, and c of subsection (b)(2) of this rule.
Rule 41(b), N.C.Rules of Civ.Proc., states that for "failure of the plaintiff ... to comply with these rules or any order of court, a defendant may move for dismissal of an action or of any claim therein against him." Clearly the trial court had the authority to dismiss plaintiffs' claims for noncompliance with its order compelling discovery. See Laing v. Loan Co., 46 N.C.App. 67, 264 S.E.2d 381, disc. rev. denied 300 N.C. 557, 270 S.E.2d 109 (1980).
*632 The next question is whether the facts found by Judge Braswell support the judgment dismissing plaintiffs' complaint pursuant to Rule 37(b), N.C.Rules of Civ.Proc. Judge Braswell considered both the original answers and the supplemental answers filed by plaintiffs in determining that the answers to numbers 8 and 11(a) were "unresponsive, incomplete and evasive and are deemed to be no answer under Rule 37(a)(3), N.C.Rules of Civil Procedure." These interrogatories were needed to establish the applicability of various statutes of limitations by ascertaining whether plaintiffs were bringing their actions on the claim filed with decedent's administrator CTA, or whether that claim was repudiated by omission from the amended complaint which did not seek the same relief. Interrogatories numbers 8 and 11(a) sought to elicit an itemization by dates, nature and amounts of the actions alleged by plaintiffs, and to determine if those dates and amounts correspond to the itemization of the "claim notice" referred to by plaintiffs. These answers were crucial to the defense's preparation in identifying claims that could be barred by the applicable statute of limitations. From plaintiffs' answers it was impossible to determine on which claim they were bringing their action.
One of the primary purposes of the discovery rules is to facilitate the disclosure prior to trial of any unprivileged information that is relevant and material to the lawsuit so as to permit the narrowing and sharpening of the basic issues and facts that will require trial. United States v. Proctor & Gamble Co., 356 U.S. 677, 78 S. Ct. 983, 2 L. Ed. 2d 1077 (1958); Hickman v. Taylor, 329 U.S. 495, 67 S. Ct. 385, 91 L. Ed. 451 (1947); 4 Moore's Federal Practice ¶ 26.02[1] (2d Ed. 1982); 8 Wright & Miller, Federal Practice and Procedure: Civil § 2001 (1970). "Emphasis in the new rules is not on gamesmanship, but on expeditious handling of factual information before trial so that the critical issues may be presented at trial unencumbered by unnecessary or specious issues and so that evidence at trial may flow smoothly and objections and other interruptions be minimized." Willis v. Power Co., 291 N.C. 19, 34, 229 S.E.2d 191, 200 (1976).
When viewed in light of the purposes of discovery, plaintiffs' evasive and incomplete answers cannot be justified. Plaintiffs nowhere attempt to argue that the disputed questions were not relevant or material to the resolution of a key issue in this case. Nor do they offer any justifiable excuse for failure to comply with the discovery order. See, Telegraph Co. v. Griffin, 39 N.C.App. 721, 251 S.E.2d 885, disc. rev. denied, 297 N.C. 304, 254 S.E.2d 921 (1979).
Our courts have held that "the discovery rules `should be construed liberally' so as to substantially accomplish their purposes." Telegraph Co. supra at 727, 251 S.E.2d 888. See also Willis, supra. The administration of these rules lies necessarily within the province of the trial courts; Rule 37 allowing the trial court to impose sanctions is flexible, and "`broad discretion must be given to the trial judge with regard to sanctions.' 8 Wright & Miller, Federal Practice and Procedure: Civil § 2284 at 765 (1970). See also 4A Moore's Federal Practice, ¶ 37.03[2.7] (2d Ed. 1978)." Telegraph Co. v. Griffin, supra.
We find that the sanctions imposed by the trial court were proper. The judgment of the trial court is
Affirmed.
VAUGHN and ARNOLD, JJ., concur.